DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 05/31/2022, claims 1-8, 10-18, and 20 are pending.
Claims 1 and 14 have been amended; Claims 9 and 19 are cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The features:
"-30-Attorney Docket No. 64047US01 (68186)one or more flow impingers" recited in line 5, claim 14; and
“a decreased cross-section, an obstruction to flow, a textured surface, or a combination thereof” in the limitation “the gas inlet comprises a decreased cross-section, an obstruction to flow, a textured surface, or a combination thereof” recited in claim 13
must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
In the amended Specification filed on 05/31/2022, the “one or more flow impingers” marked as “240”. However, the Examiner could not find “240” in the 02/11/2020 Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS60130475A (cited in 08/19/2021 IDS, English Translation is attached), hereinafter ‘475 in view of Bernard (US 2,836,701A)
Regarding claim 1, ‘475 discloses
 A method of removing hydrogen from a filler wire that is utilized in a welding operation (mig welding method has “hydrogen molecules adsorbed on the surface of the welding wire are evaporated and removed”, see title and lines 25-28), the method comprising: 
passing the wire (wire 1, see fig.2) through a pre-treatment chamber (electrode tip 12 and nozzle 10, see fig.2. The wire 1 is passed through the electrode tip 12 of the combo electrode tip 12 and nozzle 10) which comprises a gas inlet (inlet of nozzle 10 for entering a carrier gas 11, see fig.2) and a gas outlet (outlet of nozzle 10. See gas inlet and gas outlet in annotated fig.2 below), 

    PNG
    media_image1.png
    598
    748
    media_image1.png
    Greyscale

Annotated fig. 2 of ‘475
within the pre-treatment chamber (electrode tip 12 and nozzle 10),
 i. treating the wire (wire 1) to release hydrogen (see lines 25-28: “By heating, the water and hydrogen molecules adsorbed on the surface of the welding wire are evaporated and removed…”), and
 ii. creating a flow of gas 11, see fig.2) through the pre-treatment chamber (electrode tip 12 and nozzle 10), such that the gas (gas 11) transports the released hydrogen away from the wire (see line 27: “hydrogen molecules are removed to the outside by a carrier gas flowing along the welding wire”. Thus, the gas 11 transports the released hydrogen away from the wire 1 to the outside); and fluidly isolating the gas (gas 11) flowing through the outlet (outlet of nozzle 10. See gas outlet in annotated fig.2 above) of the pre-treatment chamber (electrode tip 12 and nozzle 10) from a shielding gas (shielding gas 8 such as Ar, see fig.2) of a welding operation (see the welding operation in fig.2, the gas 11 flows through the outlet of nozzle 10 which is apart/ fluidly isolated from the gas 8).  
‘475 does not explicitly disclose the flow of gas is turbulent.
However, Bernard discloses method and apparatus for gas-shielded metal arc welding, comprising:
the flow of gas is turbulent (see col.5, lines 69-71: “…in Figure 2, the flow of shielding gas past the electrode is made considerably more turbulent”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flow of gas 11 of ‘475 to become the flow of turbulent gas as taught by Bernard. Doing so allows to increase the removal of hydrogen from the wire and reduce the contamination of the weld metal by hydrogen (see col.6, lines 1-6 of Bernard).
Regarding claim 2, ‘475 further discloses the treating step comprises pre-heating the wire to release hydrogen (see lines 25-28: “By heating, the water and hydrogen molecules adsorbed on the surface of the welding wire are evaporated and removed…”).  
Regarding claim 3, ‘475 further discloses pre-heating the wire (see lines 25-28) comprises creating a wire pre-heating circuit (heat source 9, see fig.2).
 ‘475 does not explicitly disclose the wire pre-heating circuit comprising a first contact tip, a second contact tip, and a section of the electrode wire between the first and second contact tips.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of heat source 9 (equivalent to the claimed “the wire pre-heating circuit”), such that the wire pre-heating circuit (heat source 9, see fig.2 of ‘475) comprising a first contact tip (see first contact tip in annotated fig.2 below), a second contact tip (see second contact tip in annotated fig.2 below), and a section of the electrode wire (a section of wire 1 of ‘475)  between the first and second contact tips (see annotated fig.2 below).  The modification allows the heat source to have any shape as desired, wherein the heat source is used to heat portion(s) of the wire go through it.

    PNG
    media_image2.png
    487
    626
    media_image2.png
    Greyscale

Annotated fig. 2 of ‘475
Regarding claim 10, ‘475 further discloses the pre-treatment chamber (electrode tip 12 and nozzle 10, see fig.2) is positioned within a welding torch (welding torch 3, see fig.2) and the gas outlet (outlet of nozzle 10) of the pre-treatment chamber (electrode tip 12 and nozzle 10) directs the gas (gas 11) away from a distal end of the welding torch (see annotated fig.2 below. See line 27: “the removed hydrogen molecules are removed to the outside by a carrier gas”. Thus, the outlet of nozzle 10 directs the gas 11 to the outside which is away from the annotated distal end of the welding torch 3).  

    PNG
    media_image3.png
    487
    552
    media_image3.png
    Greyscale

Annotated fig. 2 of ‘475

Regarding claim 11, ‘475 further discloses the pre-treatment chamber (electrode tip 12 and nozzle 10) is separate from the welding torch (welding torch 3, see fig.2) and the gas outlet (outlet of nozzle 10) of the pre-treatment chamber (electrode tip 12 and nozzle 10) directs the gas (gas 11) away from the wire (see fig.2 and line 27: “the removed water and hydrogen molecules are removed to the outside by a carrier gas”. Thus, the outlet of nozzle 10 directs the gas 11 away from the wire).
Regarding claim 12, the modification of ‘475 in view of Bernard further discloses the step of creating a turbulent flow of gas (turbulent flow of gas 11 in the combo ‘475 and Bernard) through the pre-treatment chamber (electrode tip 12 and nozzle 10) comprises impinging the flow of gas (gas 11 of the modified ‘475) at or near the gas inlet (inlet of nozzle 10 for entering a carrier gas 11, see fig.2).  
Regarding claim 13, ‘475 does not explicitly disclose the gas inlet comprises a decreased cross-section, an obstruction to flow, a textured surface, or a combination thereof.
However, Bernard further discloses the gas inlet (inlet of the nozzle 28a, see fig.2) comprises a decreased cross-section or an obstruction to flow (partition 90, see fig.2. By incorporating the partition 90 into the ‘475 gas inlet, it would comprise a decreased cross-section or an obstruction to flow as shown in fig.2 of Bernard).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the partition 90 (equivalent to the claimed “decreased cross-section or an obstruction to flow”) of Bernard into ‘475’s gas inlet. “The partition creates a turbulence in the fluid flow through the gun” and reduces the harm produced by hydrogen (see col 6, lines 1-6).
Regarding claim 14, ‘475 discloses A welding system (welding machine shown in fig.2) comprising: 
a filler wire (wire 1, see fig.2); 
a pre-treatment chamber (electrode tip 12 and nozzle 10, see fig.2) surrounding at least a portion of the wire (wire 1), 
the pre-treatment chamber (electrode tip 12 and nozzle 10) comprising a gas inlet (inlet of nozzle 10 for entering a carrier gas 11) and a gas outlet (outlet of nozzle 10. See gas inlet and gas outlet in annotated fig.2 below), 

    PNG
    media_image4.png
    607
    885
    media_image4.png
    Greyscale

Annotated fig.2 of ‘475
; and 
a shielding gas chamber (see shielding gas chamber in annotated fig.2 above. This chamber receives the shielding gas 8 as shown in fig.2); wherein the gas outlet of the pre-treatment chamber (outlet of nozzle 10. See gas inlet and gas outlet in annotated fig.2 above) is fluidly isolated from the shielding gas chamber (see shielding gas chamber in annotated fig.2 above), such that gas (gas 11) exiting the pre-treatment chamber (electrode tip 12 and nozzle 10) does not enter the shielding gas chamber (see shielding gas chamber in annotated fig.2 above. See line 27: “the hydrogen molecules are removed to the outside by a carrier gas”. Thus, the gas 11 does not enter the annotated shielding gas chamber containing the shielding gas 8).
‘475 does not explicitly disclose one or more flow impingers configured to create turbulent gas flow within the pre- treatment chamber.
However, Bernard discloses method and apparatus for gas-shielded metal arc welding, comprising:
one or more flow impingers (partition 90, see fig.2), configured to create turbulent gas flow within the pre- treatment chamber (chamber 104, see fig.2. See col.6, lines 1-2 recites: “the partition 90 creates a turbulence in the fluid”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the partition 90 as taught by Bernard into the electrode tip 12 and nozzle 10 of ‘475, such that the one or more flow impingers (partition 90) configured to create turbulent gas flow within the pre- treatment chamber. It allows to increase the removal of hydrogen from the wire and reduce the contamination of the weld metal by hydrogen (see col.6, lines 1-6 of Bernard).
Regarding claim 15, ‘475 discloses the substantially all the claimed limitations as set forth, except the one or more flow impingers comprise a decreased cross-section, an obstruction to flow, a textured surface, or a combination thereof.  
Bernard further discloses the one or more flow impingers (“the partition 90”) comprise a decreased cross-section (perforation 92 has a decreased cross-section compared to the space above it, see fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the partition 90 as taught by Bernard into the electrode tip 12 and nozzle 10 of ‘475, such that it comprises a decreased cross-section. It allows to increase the removal of hydrogen from the wire and reduce the contamination of the weld metal by hydrogen (see col.6, lines 1-6 of Bernard).
Regarding claim 16, ‘475 further discloses a wire pre-heating circuit (heat source 9, see fig.2), except a wire pre-heating circuit within the pre-treatment chamber.  
Bernard further discloses a wire pre-heating circuit (brushes 53, see fig.1, and col.5, lines 66-68: “the flow of current between brushes …53 is made sufficient to heat the electrode”) within the pre-treatment chamber (housing 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat source 9 of ‘475 to include that it is within the pre-treatment chamber as taught by Bernard. By having the heat source within the chamber, it reduces the heat loss to the outside environment and/or lower the heating costs. 
Regarding claim 17, ‘475 further discloses pre-heating the wire (see lines 25-28) comprises creating a wire pre-heating circuit (heat source 9, see fig.2).
 ‘475 does not explicitly disclose the wire pre-heating circuit comprising a first contact tip, a second contact tip, and a section of the electrode wire between the first and second contact tips.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of heat source 9 of ‘475 (equivalent to the claimed “the wire pre-heating circuit”), such that the wire pre-heating circuit (heat source 9, see fig.2) comprising a first contact tip (see first contact tip in annotated fig.2 below), a second contact tip (see second contact tip in annotated fig.2 below), and a section of the electrode wire (a section of wire 1)  between the first and second contact tips (see annotated fig.2 below).  The modification allows the heat source to have any shape as desired, wherein the heat source is used to heat the portion of the wire go through it.

    PNG
    media_image2.png
    487
    626
    media_image2.png
    Greyscale

Annotated fig. 2 of ‘475
 Regarding claim 20, ‘475 further discloses the pre- treatment chamber (electrode tip 12 and nozzle 10, see fig.2) is positioned within a welding torch (welding torch 3, see fig.2) and the gas outlet (outlet of nozzle 10) of the pre- treatment chamber (electrode tip 12 and nozzle 10) directs the gas away from a distal end of the welding torch (see annotated fig.2 below. See line 27: “the removed hydrogen molecules are removed to the outside by a carrier gas”. Thus, the outlet of nozzle 10 directs the gas 11 to the outside which is away from the annotated distal end of the welding torch 3).  

    PNG
    media_image5.png
    498
    569
    media_image5.png
    Greyscale

Annotated fig.2 of ‘475
Claims 4-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘475/ Bernard as applied to claim 1 and/or claim 3 and further in view of CN 1593830A (cited in 08/19/2021 IDS), hereinafter ‘830
Regarding claim 4, the modification discloses the substantially all the claimed limitations as set forth, except the treating step comprises etching the wire to release hydrogen.  
‘830 discloses a negative electrode atomization cleaning device which is used to clean the aluminum alloy welding thread before welding, comprising:
the treating step comprises etching the wire to release hydrogen (see abstract: “The two tungsten electrodes strike fire respectively with aluminum alloy welding thread and produce mini electric arc to clean the oxidation film covering the welding thread”, wherein the oxide-film is the source introduces hydrogen, see para.0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the step of etching the wire to release hydrogen as taught by ‘830 into the modified ‘475 invention in order to “clean the welding thread before melting it” (see abstract of ‘830).
Regarding claim 5, the modification discloses the substantially all the claimed limitations as set forth, except etching the wire comprises the creation of an electric arc.
‘830 discloses a negative electrode atomization cleaning device which is used to clean the aluminum alloy welding thread before welding, comprising:
etching the wire comprises the creation of an electric arc (see abstract: ““The two tungsten electrodes strike fire respectively with aluminum alloy welding thread and produce mini electric arc to clean the oxidation film covering the welding thread”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the step of etching the wire comprises the creation of an electric arc as taught by ‘830 into the modified ‘475 invention in order to “clean the welding thread before melting it by mini arc” (see abstract of ‘830).
Regarding claim 18, the modification discloses the substantially all the claimed limitations as set forth, except wire etching electrodes within the pre-treatment chamber.  
‘830 discloses a negative electrode atomization cleaning device which is used to clean the aluminum alloy welding thread before welding, comprising:
etching the wire to release hydrogen (see abstract: “The two tungsten electrodes strike fire respectively with aluminum alloy welding thread and produce mini electric arc to clean the oxidation film covering the welding thread.”, wherein the oxide-film is the source introduces hydrogen, see para.0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the step of etching the wire to release hydrogen as taught by ‘830 into the modified ‘475 invention in order to “clean the welding thread before melting it” (see abstract of ‘830).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘475/ Bernard as applied to claim 1 and/or claim 3 and further in view of Vavruska (US 5611947 A)
Regarding claim 6, the modification discloses the substantially all the claimed limitations as set forth, except the gas in the pre-treatment chamber has a Reynolds number of at least 2100.  
Vavruska discloses an induction steam plasma torch, comprising:
the gas in the pre-treatment chamber has a Reynolds number of at least 2100 (see col.7, lines 6-17: “…allows for high gas velocity (…Reynolds numbers up to 30,000), and hence high turbulence…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas velocity in ‘475 so that the gas in the pre-treatment chamber has a Reynolds number of at least 2100 as taught by Vavruska. It allows for high gas velocity and hence high turbulence.
Regarding claim 7, the modification discloses the substantially all the claimed limitations as set forth, except the gas in the pre-treatment chamber has a Reynolds number of at least 2800.  
Vavruska discloses an induction steam plasma torch, comprising:
the gas in the pre-treatment chamber has a Reynolds number of at least 2800 (see col.7, lines 6-17: “…allows for high gas velocity (…Reynolds numbers up to 30,000), and hence high turbulence…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas velocity in ‘475 so that the gas in the pre-treatment chamber has a Reynolds number of at least 2800 as taught by Vavruska. It allows for high gas velocity and hence high turbulence.
Regarding claim 8, the modification discloses the substantially all the claimed limitations as set forth, except the gas in the pre-treatment chamber has a Reynolds number of at least 4000.
Vavruska discloses an induction steam plasma torch, comprising:
the gas in the pre-treatment chamber has a Reynolds number of at least 2800 (see col.7, lines 6-17: “…allows for high gas velocity (…Reynolds numbers up to 30,000), and hence high turbulence…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas velocity in ‘475 so that the gas in the pre-treatment chamber has a Reynolds number of at least 4200 as taught by Vavruska. It allows for high gas velocity and hence high turbulence.
Response to Arguments
Drawing Objections: because the Drawings do not show the features in the claims; thus, the Drawing Objections are maintained.
§ 102 Rejection over Bernard
Applicant’s arguments, see Remarks, filed on 05/31/2021, with respect to the rejection(s) of claim(s) 1 and 14 under 102 rejections have been fully considered and are persuasive in light of the amendment (e.g. in claim 1, the added limitation “fluidly isolating the gas…” changes the scope of the claim. Similarly, in claim 14 recites the limitation “the gas outlet of the pre-treatment chamber is fluidly isolated from the shielding gas chamber, such that gas exiting the pre-treatment chamber does not enter the shielding gas chamber” changes the scope of the claim).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination ‘475 (newly cited) and Bernard.
In the new ground of rejection, claim 1, the newly added limitation “fluidly isolating the gas flowing through the outlet of the pre-treatment chamber from a shielding gas of a welding operation” is relied on the new reference ‘475.
In the same manner, claim 14, the newly added limitation “the gas outlet of the pre-treatment chamber is fluidly isolated from the shielding gas chamber, such that gas exiting the pre-treatment chamber does not enter the shielding gas chamber” is relied on the new reference ‘475.
 	Thus, the rejections to claims 1 and 14 are respectfully sustained by the Examiner.
Claims 2-3, 11-13, 15, and 20 are rejected by the virtue of their dependency from claims 1 and 14.
The rejection to claims 10 and 20 are relied on the new reference ‘475.
§ 103 Rejections over Bernard and CN '830
Claims 4-5 and 18 are rejected by the virtue of their dependency from claims 1 and 14.
§ 103 Rejections over Bernard and Vavruska
Claims 10 and 16-17 are rejected by the virtue of their dependency from claims 1 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20180015561A1 discloses a welding system includes a welding torch that welds a workpiece by using a wire, a suction device that sucks shielding gas, and a sucked shielding gas supply path for allowing the sucked shielding gas to flow, wherein the welding torch includes a contact chip that guides the wire, a shielding gas supply nozzle that supplies the shielding gas to a weld zone, and a suction nozzle that surrounds a periphery of the wire protruding from the contact chip, and is opened toward a tip of the wire to suck the shielding gas (see abstract).
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761